DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the AFCP filed 9/02/2021 in which claims 5, 9, and 15 have been cancelled; claims 22-23 have been added.
Claims 1-4, 6-8, 10-14, and 16-23 are presented for examination.
Claims 1-4, 6-8, 10-14, and 16-23 are allowed.

Response to Arguments
Applicant’s arguments/amendments to the claims have overcome the 101 rejection previously set forth in the previous office action. The previous 101 rejection is withdrawn.

Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the previous office action. The previous 112(b) rejection is withdrawn.

Applicant’s arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered and overcome the previous rejections. Specifically, applicant has rolled up previous indicated allowable subject matter of the dependent claim 5, 9, and 15 into the independent claims. The previous 103 rejection is withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Carlos E. Duarte-Guevara (Reg. No. L1270) on 9/8/2021.

AMENDMENTS TO THE CLAIMS

The claims have been amended as follows:

1.	(Currently Amended) A spatial-information generation apparatus generating spatial-information of a building which includes a plurality of spaces as constituent elements thereof, the apparatus comprising a processor configured to execute a program to provide at least: 
	a reference-plane acquirer that acquires, on the basis of a first spatial object related to a first space, which is one of the constituent elements, first attribute information indicating attributes of the first spatial object, and first relation information indicating a relation between the first spatial object and objects of other constituent elements of the building, a reference plane object related to a plane of a part of the first space from the first spatial object and generates a shape of the reference plane object based on at least one of the first attribute, the first relation information, and the reference plane object; 
	a simplification section setter that divides the shape of the reference plane object into a plurality of sections on the basis of the first relation information, and sets at least one section of the plurality of sections as a simplification section, which is a target to be simplified; 
	a shape simplifier that simplifies the shape of the reference plane object in the simplification section to thereby generate the reference plane object in the simplified shape;-2-Application No.: 15/699,022 Attorney Docket No.: 02887.1047-00000 
second constituent elements, which are one kind of the constituent elements of the building included in the region of the reference plane object, set as generatrixes, respectively generates, for each of the second constituent elements, inscribed circles with the Voronoi boundaries centering on the second constituent elements and closest to the second constituent elements, respectively generates circumscribing rectangles for each of the inscribed circles, and generates, on the basis of the rectangles, divided pieces for dividing the region of the reference plane object into a plurality of regions; and 
	a simulator that feeds back space information to equipment controllers for determining a re-disposition plan of equipment acquired through comparison of machining results.		

6.	(Currently Amended) The spatial-information generation apparatus according to claim 1, further comprising the spatial-structure machiner that divides a region of the reference plane object into a plurality of divided pieces on the basis of shapes of third constituent elements, which are one kind of the constituent elements of -4-Application No.: 15/699,022 Attorney Docket No.: 02887.1047-00000 the building, in the shape of the reference plane object and directions of the third constituent elements and, as long as a new piece of the divided piece having an area exceeding a predetermined threshold is not generated, combines the divided piece having a minimum area among the plurality of divided pieces with another of the divided pieces to thereby generate the new divided piece.

10.	(Currently Amended) The spatial-information generation apparatus according to claim 1, wherein the spatial-information generation apparatus enlarges or reduces a radius of the inscribed circle on the basis of performance of the second constituent elements or density of third constituent elements, which are one kind of the constituent elements of the building present in the region of the reference plane object, -5-Application No.: 15/699,022Attorney Docket No.: 02887.1047-00000to thereby deform the rectangle circumscribing the inscribed circle, and generates, on the basis of the deformed rectangle, a divided piece for dividing the region of the reference plane object into a plurality of regions.

14.	(Currently Amended) The spatial-information generation apparatus according to claim 12, wherein the shape simplifier grants, when a part or all of designated third constituent third constituent elements, and the machining-result shaper restores the part or all of the third constituent elements on the basis of the restoration indicator.

19.	(Currently Amended) A spatial-information generation method generating spatial-information of a building which includes a plurality of spaces as constituent elements thereof, the method comprising: 
	acquiring, on the basis of a first spatial object related to a first space, which is one of the constituent elements, first attribute information indicating attributes of the first spatial object, and first relation information indicating a relation between the first spatial object and objects of other constituent elements of the building, a reference plane object -8-Application No.: 15/699,022Attorney Docket No.: 02887.1047-00000related to a plane of a part of the first space from the first spatial object and generating a shape of the reference plane object based on at least one of the first attribute, the first relation information, and the reference plane object; 
	dividing the shape of the reference plane object into a plurality of sections; 
	setting at least one section of the plurality of sections as a simplification section, which is a target to be simplified; 
	simplifying the shape of the reference plane object in the simplification section to thereby generate the reference plane object in the simplified shape; 
	dividing a region of the reference plane object in Voronoi boundaries with second constituent elements, which are one kind of the constituent elements of the building included in the region of the reference plane object, set as generatrixes, respectively generates, for each of the second constituent elements, inscribed circles with the Voronoi boundaries centering on the second constituent elements and closest to the second constituent elements, respectively generates circumscribing rectangles for each of the inscribed circles, and generates, on the basis of the rectangles, divided pieces for dividing the region of the reference plane object into a plurality of regions; and 
	generating a simulator feeding back space information to equipment controllers for determining a re-disposition plan of equipment acquired through comparison of machining results.

Currently Amended) A non-transitory computer readable medium having a computer program for generating spatial-information of a building which includes a -9-Application No.: 15/699,022Attorney Docket No.: 02887.1047-00000plurality of spaces as constituent elements thereof, the program causing a computer, when executed by the computer, to perform processes comprising: 
	acquiring, on the basis of a first spatial object related to a first space, which is one of the constituent elements, first attribute information indicating attributes of the first spatial object, and first relation information indicating a relation between the first spatial object and objects of other constituent elements of the building, a reference plane object related to a plane of a part of the first space from the first spatial object and generating a shape of the reference plane object based on at least one of the first attribute, the first relation information, and the reference plane object; 
	dividing the shape of the reference plane object into a plurality of sections; 
	setting at least one of section of the plurality of sections as a simplification section, which is a target to be simplified; 
	simplifying the shape of the reference plane object in the simplification section to thereby generate the reference plane object in the simplified shape; 
	dividing a region of the reference plane object in Voronoi boundaries with second constituent elements, which are one kind of the constituent elements of the building included in the region of the reference plane object, set as generatrixes, respectively generates, for each of the second constituent elements, inscribed circles with the Voronoi boundaries centering on the second constituent elements and closest to the second constituent elements, respectively generates circumscribing rectangles for each of the inscribed circles, and generates, on the basis of the rectangles, divided pieces for dividing the region of the reference plane object into a plurality of regions; and-10-Application No.: 15/699,022Attorney Docket No.: 02887.1047-00000
	generating a simulator feeding back space information to equipment controllers for determining a re-disposition plan of equipment acquired through comparison of machining results.

21.	(Currently Amended) The spatial-information generation apparatus according to claim 1, wherein the simplification-section setter sets, on the basis of the first relation information, shapes related to designated third constituent elements of the building in the shapes of the reference plane object.
Currently Amended) A spatial-information generation apparatus generating spatial- information of a building which includes a plurality of spaces as constituent elements thereof, the apparatus comprising a processor configured to execute a program to provide at least: 
	a reference-plane acquirer that acquires, on the basis of a first spatial object related to a first space, which is one of the constituent elements, first attribute information indicating attributes of the first spatial object, and first relation information indicating a relation between the first spatial object and objects of other constituent elements of the building, a reference plane object related to a plane of a part of the first space from the first spatial object and generates a shape of the reference plane object based on at least one of the first attribute, the first relation information, and the reference plane object; -11-Application No.: 15/699,022
	Attorney Docket No.: 02887.1047-00000a simplification-section setter that divides the shape of the reference plane object into a plurality of sections on the basis of the first relation information, and sets at least one section of the plurality sections as a simplification section, which is a target to be simplified; 
	a shape simplifier that simplifies the shape of the reference plane object in the simplification section to thereby generate the reference plane object in the simplified shape; 
	a direction-axis acquirer that generates direction axes including orthogonal two axes on the basis of shapes related to second constituent elements, which are one kind of the constituent elements of the building, in the shape of the reference plane object and directions of the second constituent elements; and 
	a simulator that feeds back space information to equipment controllers for determining a re-disposition plan of equipment acquired through comparison of machining results, 
	wherein when there is a third straight line, which is not parallel to both of the direction axes, connected to one ends of first and second straight lines parallel to either one of the direction axes in the shape of the reference plane object, the shape simplifier generates a first intersection and a second intersection, which are intersections of a straight line passing a midpoint of the third straight line and perpendicular to the first and second straight lines and extended lines of the respective first and second straight lines, connects another end of the first straight line and the first intersection, connects another end of the second straight line and the second intersection, and connects the first intersection and the second intersection, and deletes the third straight line from the -12-Application No.: 15/699,022Attorney Docket No.: 02887.1047-00000first straight line to thereby change the shape of the reference plane object to a shape parallel to the direction axes.
REASONS FOR ALLOWANCE
Claims 1-4, 6-8, 10-14, and 16-23 are allowed.
In view of the Examiner’s Amendment attached herein, the following is an examiner’s statement of reasons for allowance: 
None of the prior art of record references taken either together or in combination with the prior art of record disclose: 
	(Claim 1, 19, and 20)  “a spatial-structure machiner that divides a region of the reference plane object in Voronoi boundaries with second constituent elements, which are one kind of the constituent elements of the building included in the region of the reference plane object, set as generatrixes, respectively generates, for each of the second constituent elements, inscribed circles with the Voronoi boundaries centering on the second constituent elements and closest to the second constituent elements, respectively generates circumscribing rectangles for each of the inscribed circles, and generates, on the basis of the rectangles, divided pieces for dividing the region of the reference plane object into a plurality of regions; and a simulator that feeds back space information to equipment controllers for determining a re-disposition plan of equipment acquired through comparison of machining results”
	(Claim 22)  “a direction-axis acquirer that generates direction axes including orthogonal two axes on the basis of shapes related to second constituent elements, which are one kind of the constituent elements of the building, in the shape of the reference plane object and directions of the second constituent elements; and a simulator that feeds back space information to equipment controllers for determining a re-disposition plan of equipment acquired through comparison of machining results, wherein when there is a third straight line, which is not parallel to both of the direction axes, connected to one ends of first and second straight lines parallel to either one of the direction axes in the shape of the reference plane object, the shape simplifier generates a first intersection and a second intersection, which are intersections of a straight line passing a midpoint of the third straight line and perpendicular to the first and second straight lines and extended lines of the respective first and second straight lines, connects another end of the first straight line and the first intersection, connects another end of the second straight line and the second intersection, and connects the first intersection and the second intersection, and deletes the third straight line from the -12-Application No.: 15/699,022Attorney Docket No.: 02887.1047-00000first straight line to thereby change the shape of the reference plane object to a shape parallel to the direction axes”
a simulator that feeds back space information to equipment controllers for determining a re-disposition plan of equipment acquired through comparison of machining results, wherein the simplification-section setter determines, for each the simplification section, an allowable range of a sum of areas of portions to be simplified by the shape simplifier, the shape simplifier stores, for the simplification section, every time the simplification is performed, information concerning order of the simplification and a simplified portion, the spatial-information generation apparatus further comprises a machining- degree evaluator that grants, for each the simplification section, until the sum of the areas of the simplified portion decreases to be within the allowable range, a restoration indicator for restoring the simplified portion in the order of the simplification while tracing back the order of the simplification from last to first, and the machining-result shaper restores, for each the simplification section, on the basis of the restoration indicator in the order of the simplification, a portion simplified by the simplification”
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/Examiner, Art Unit 2127 

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127